Citation Nr: 0117742	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  95-01 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for an upper back 
disorder.

2. Entitlement to an effective date earlier than January 30, 
1992, for the grant of a 100 percent disability rating for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.



FINDINGS OF FACT

1. An unappealed January 1988 rating decision denied service 
connection for post-traumatic stress disorder (PTSD); that 
RO determination was final under law.

2. On January 30, 1992, the veteran filed a request to reopen 
his claim of entitlement to service connection for PTSD; 
the claim was reopened, service connection was granted by 
the RO, and the veteran was assigned a 50 percent 
disability rating effective from January 30, 1992.

3. A February 1996 rating decision granted an increase to a 
100 percent rating for PTSD, effective from October 17, 
1995.

4. A March 1996 rating action assigned an effective date of 
January 30, 1992, for the grant of the 100 percent rating 
for PTSD.

5. On February 11, 2000, prior to the promulgation of a 
decision in the appeal of the matter of entitlement to 
service connection for an upper back disorder, the RO 
received written notification from the veteran requesting 
that his appeal as to that matter be withdrawn.



CONCLUSIONS OF LAW

1. The criteria for an effective date for a 100 percent 
rating for post-traumatic stress disorder, prior to 
January 30, 1992, have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.400 (2000).

2. The criteria for withdrawal of a substantive appeal by the 
veteran having been met, regarding the issue of 
entitlement to service connection for an upper back 
disorder, the Board does not currently have jurisdiction 
to review this appeal.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.101, 20.202, 20.204, 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested an earlier effective date for the 
award of a 100 percent evaluation for PTSD, and he was 
seeking service connection for an upper back injury.  Before 
addressing these issues, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-175 (2000) (to 
be codified at 38 U.S.C. §§ 5100-5103A, 5106-7), that 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The new statute establishes very specific requirements for 
giving notice to claims of required information and evidence 
(see VCAA § 3(a) (to be codified at 38 U.S.C. §§ 5103-
5103A)).  After receiving an application for benefits, VA is 
required to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant as 
to which records have not been secured, explain the efforts 
made to obtain those records, and describe any further action 
that VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claims for an earlier effective date for 
a 100 percent evaluation for PTSD and service connection for 
an upper back injury, the Board has reviewed the veteran's 
claims in light of the VCAA, and concludes that the RO did 
not fully comply with the new notification requirements at 
the time the veteran's claims were filed and adjudicated.  
Specifically, the veteran and his representative were not 
explicitly advised, at the time the claims were received, of 
any additional evidence required for them to be 
substantiated, and the RO did not identify which evidence 
would be obtained by VA and which was the claimant's 
responsibility.  However, the record reflects that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and the RO's statements 
and supplemental statements of the case clarified what 
evidence would be required to establish an earlier effective 
date and service connection.  The veteran and his 
representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier, pre-VCAA, omissions.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92, 
para. 16 (57 Red. Reg. 49,747 (1992)).  

The statute also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA § 3(a) (to be codified at 38 U.S.C. 
5103A(d)).  The VA compensation examinations that were 
afforded the veteran satisfied this obligation.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claims of 
entitlement to service connection for an upper back disorder 
an earlier effective date for an increased rating for PTSD.  
This is especially true in the present case, where, as will 
be seen below, the resolution of the issues before the Board 
turns upon legal principles which were unaffected by the 
enactment of the VCAA.

Thus, we find that the record before us is sufficiently 
complete, and that to remand the matter for the RO to review 
the record in accordance with the VCAA would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203, 207 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

I.  Earlier Effective Date of 100 Percent Rating for PTSD

A.  Factual Background

The record reflects that the veteran's claim for service 
connection and disability compensation for PTSD was initially 
filed in January 1988.  In connection with this claim, the RO 
reviewed the veteran's service medical and personnel records, 
which contained no reference to a psychiatric disorder.  
Then, after the veteran failed to report for a VA psychiatric 
examination scheduled in April 1988, his claim for service 
connection for PTSD was denied in a May 1988 rating action.  
The veteran was notified of the RO's action and of his 
appellate rights.  He did not appeal, and the RO's decision 
became final based on the evidence then of record.

On January 30, 1992, the RO received the veteran's request to 
reopen his claim and, in a September 1993 decision, the RO 
denied the claim.  The veteran subsequently filed notice of 
disagreement (NOD) as to that determination, and a 
significant amount of medical evidence and service 
verification information was obtained.  This evidence 
includes VA and private medical records reflecting a 
diagnosis of PTSD and verification of the veteran's alleged 
stressors in service from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly known as the 
U.S. Army and Joint Services Environmental Support Group).

The evidence received during the course of the reopened claim 
also includes a July 1985 Social Security Administration 
(SSA) decision that indicates the veteran was found totally 
disabled since July 1982 due to PTSD with chronic depression, 
chronic low back pain secondary to an incomplete surgical 
fusion, schizoid personality with hysterical traits, post-
concussion headaches, and a history of substance abuse.

After reviewing all the evidence, the RO, in a January 1994 
decision, granted service connection for PTSD and awarded a 
50 percent disability evaluation, effective from January 30, 
1992.  That same month, the veteran filed an NOD as to the 
RO's action.  In his February 1994 statement, the veteran 
maintained that a 100 percent rating was warranted back to a 
hospitalization from March to May 1985.  

Additional evidence added to the record includes VA medical 
records, dated from May to June 1994.  According to these 
records, the veteran was hospitalized for adjustments of his 
antipsychotic and antidepressant medications.  The hospital 
discharge summary indicates that he exhibited explosive anger 
discontrol as a consequence of an accumulation of 
frustrations over the years.  The veteran correlated his 
difficulties as stemming from negative Vietnam experiences, 
but had more ability to gain control when on medications.  
Discharge diagnoses included PTSD and depression.

An October 17, 1995, statement from the veteran's VA 
psychiatrist describes the veteran's problems with 
flashbacks, irritability, and rage due to PTSD.  The veteran 
was noted to be angry and distrustful of government and 
associated agencies.  In a December 1995 statement, the VA 
psychiatrist said that, as a result of PTSD, the veteran 
experienced intermittent thoughts of suicide and consistent 
problems holding a job.  The specialist said the veteran's 
condition had not improved since his last VA compensation and 
pension examination in 1992.

The RO, in a February 1996 rating decision, awarded a 100 
percent rating for the veteran's service-connected PTSD, 
effective from October 17, 1995.

In March 1996, the RO received a statement from the veteran 
requesting that his appeal date back to February 1992.  In 
support of this contention, the veteran submitted a statement 
from his VA psychiatrist to the effect that the veteran's 
PTSD became much worse in early 1992 and resulted his 
hospitalization from January to February 1992 and in March 
1992.  The VA doctor said that, although the veteran had 
suffered from PTSD for many years, it had been particularly 
severe since 1992, and he was seriously disabled since that 
time.  In a separate statement, received at the same time, 
the veteran said he disagreed with the effective date of the 
current increase from 50 to 100 percent, and believed it 
should go back to 1992.  In March 1996, the RO received an 
NOD from the veteran's representative as to the effective 
date of the February 1996 rating, also indicating that the 
veteran contended his PTSD was totally disabling in 1992.

In March 1996, the RO awarded an earlier effective date for 
the 100 percent disability rating for the veteran's service-
connected PTSD, making the rating effective from January 30, 
1992.

B.  Analysis

The assignment of effective dates for awards of VA disability 
compensation is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  The statute and regulation provide, in pertinent 
part, that the effective date of an award of compensation 
based upon an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An exception to the above rule pertains to cases in which the 
claim for service connection is filed within one year of 
separation from active military service, in which instance 
the award of compensation can be effective on the day after 
separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2).  Another exception to the basic date-of-claim 
mandate is that, where a claim is filed seeking an increase 
in an assigned rating for an already service-connected 
disability and an increase is granted, the effective date may 
be established up to one year prior to the date of the claim 
for increase, if an ascertainable increase in disability is 
shown to have occurred within that year.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In the present case, however, there is no contention made by 
the veteran or his representative, nor does the record 
reflect, that the veteran's grant of service connection and a 
100 percent disability rating for PTSD was based upon a claim 
filed within the first year after he left service in 1970.  
Moreover, the present appeal arose from the RO's actions with 
regard to the veteran's reopened claim for service connection 
for PTSD, filed in 1992, with respect to which, after service 
connection was granted and a 100 percent rating was 
eventually assigned, he sought an earlier effective date.  
Thus, neither the exception for claims filed shortly after 
service, nor the exception for a claim seeking an increase in 
a previously granted rating, is for application in the 
instant case.

Here, the veteran claimed service connection for PTSD, and 
his claim was denied, in 1988.  He did not appeal that denial 
to the Board, and, by operation of law, it became final.  He 
sought to have the claim for service connection reopened, 
filing that request on January 30, 1992.  After securing 
considerable new evidence, from both military and medical 
sources, the RO granted service connection.  The veteran 
disputed the percentage of disability assigned by the RO 
(which was less than total), and, after additional procedural 
and evidentiary development, the RO determined to grant a 
rating of total, 100 percent disability, effective from the 
date of the reopened claim.

Although the law is the overall determinant of the effective 
date in this case, the Board does find it noteworthy that the 
veteran's treating VA psychiatrist appears to feel that the 
veteran's PTSD, which is of such severity as to render him 
essentially unable to obtain or retain employment, described 
the veteran's psychiatric disability as particularly severe 
since 1992.  The veteran has otherwise contended that his 100 
percent evaluation should be granted from 1985, when VA 
hospitalized him for treatment of PTSD, or from February 
1992.  However, since the veteran did not appeal the May 1988 
rating decision, permitting it to become final, it was his 
January 1992 reopened claim that ultimately led to the March 
1996 rating action, in which the 100 percent disability 
rating was ultimately granted, effective from January 30, 
1992.

One additional regulation, specific to this type of case, is 
for application.  The veteran's 1992 reopened claim was 
granted on the basis of new and material evidence, which had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for a 100 
percent rating for post-traumatic stress disorder any earlier 
than that which has been currently assigned, i.e., January 
30, 1992.  

II.  Service Connection for Upper Back Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  The Board has jurisdiction to 
review on appeal all questions of law and fact affecting the 
provision of benefits to veterans, providing an appeal is 
perfected by submission of a timely notice of disagreement 
and substantive appeal.  38 C.F.R. §§ 20.101, 20.200 (2000). 
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).

Withdrawal of an appeal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  If an appeal is 
not perfected, the determination on the claim by the agency 
of original jurisdiction is final.  38 C.F.R. § 20.1103.

In this case, the veteran withdrew his appeal as to the 
matter of entitlement to service connection for an upper back 
disorder in a written statement received at the RO on 
February 11, 2000, before a Board decision was promulgated as 
to that matter.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration as to the issue of 
entitlement to service connection for an upper back disorder 
that was then pending as an appellate matter.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
the claim for service connection for an upper back disorder, 
and that appeal must be dismissed.


ORDER

An effective date earlier than January 30, 1992, for the 
assignment of a 100 percent disability evaluation for 
service-connected post-traumatic stress disorder is denied.

The appeal of the claim for service connection for an upper 
back disorder is dismissed.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

